     Case 1:17-cv-04969-ALC-HBP Document 36 Filed 09/25/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
MONROY ESAU RAMOS MENDEZ,

                        Plaintiff,
                                              17 Civ. 4969
     -against-
                                              REPORT AND
94th STREET PIZZERIA CORP.,                   RECOMMENDATION
d/b/a "Famous Original Ray's
Pizza," et al.,

                        Defendants.

-----------------------------------x

             PITMAN, United States Magistrate Judge:


            TO THE HONORABLE ANDREW L. CARTER, JR., United Sta           s

District Judge,


             I held a settlement conference in this matter on M          ch

14, 2019.     A settlement was reached at the conference, and t          s

matter is now before the Court on plaintiff's application to

approve the parties' settlement (Letter of Michael Faillace,

Esq., to the undersigned, dated July 9, 2019 (Docket Item

("D. I.")   35)   ("Faillace Letter")).   For the reasons set fort

below, I respectfully recommend that the parties' settlement             e

rejected with leave to resubmit within 14 days.

             Plaintiff alleges that he worked as a delivery wor          r

for defendants from June 2011 until June 2015, as a counter
         Case 1:17-cv-04969-ALC-HBP Document 36 Filed 09/25/19 Page 2 of 8



attendant from June 2015 until January 2016 and as a cook fro

January 2016 until April 14, 2017              (Complaint, dated June 30,        017

(D. I.    1)   ("Compl. ") q[q[ 67-69).   Plaintiff brings this action

under the Fair Labor Standards Act              ("FLSA"), 29 U.S.C. §§ 201

e t ~ - , and the New York Labor Law ("NYLL"), claiming that

defendants failed to pay him the required minimum wage, overt me

premium and spread-of-hours pay and failed to provide him wit

wage notices and wage statements              (Compl. qrqr 104-37).    Accardi g

to plaintiff, defendants owe him approximately $71,551.88 in                     ack

wages, and plaintiff's total damages are approximately

$316,059.22       (Faillace Letter at 2).

               Defendants deny all of plaintiff's claims and main                in

that plaintiff worked fewer hours than he claimed.                    Defendan

contend that their witnesses would undermine plaintiff's cla'                    s

with respect to the number of hours he worked (Faillace Lett                         at

2).

               As noted above,     I held a settlement conference in             is

matter on March 14, 2019.           After a discussion of the strengt

and weaknesses of the parties' respective positions,                   I made

mediator's proposal that the matter settle for the total sum                     f

$40,000.00, with defendants to execute confessions of judgme

The parties agreed to the material terms of the settlement,                      d

plaintiff submitted the proposed settlement agreement for ap


                                          2
       Case 1:17-cv-04969-ALC-HBP Document 36 Filed 09/25/19 Page 3 of 8



proval on July 9, 2019          (Settlement Agreement and Release, an      xed

to Fail lace Letter ( D. I. 35-1)       ("Settlement Agreement")) .    T

Settlement Agreement provides that the $40,000.00 is to be pad

in installments every 30 days starting 30 days after the Cour 's

approval of the Settlement Agreement, with an initial payment of

$5,000.00, four subsequent payments of $5,833.33, a sixth pa               ent

of $5,833.35 and a final payment of $5,833.33             (Settlement Ag   e-

ment   'J[   l).

                   Court approval of an FLSA settlement is appropriat

                   "when [ the settlement] [is] reached as a result of
                   contested litigation to resolve bona fide disputes.'
                   Johnson v. Brennan, No. 10 Civ. 4712, 2011 WL 4357   6,
                   at *12 (S.D.N.Y. Sept. 16, 2011).   "If the propose
                   settlement reflects a reasonable compromise over c
                   tested issues, the court should approve the settle
                   ment."   Id. (citing L nn's Food Stores Inc. v. Un' ed
                   States, 679 F.2d 1350, 1353 n.8 (11th Cir. 1982)).

Agudelo v. E & D LLC, 12 Civ. 960            (HB), 2013 WL 1401887 at*

(S.D.N.Y. Apr. 4, 2013)          (Baer, D.J.)   (alterations in origina

"Generally, there is a strong presumption in favor of findin               a

settlement fair,          [because] the Court is generally not in as

a position as the parties to determine the reasonableness of

FLSA settlement."           Lliguichuzhca v. Cinema 60, LLC,    948 F. S

2d 362, 365 (S.D.N.Y. 2013)          (Gorenstein, M.J.)    (internal quo

tion marks omitted).           In Wolinsky v. Scholastic Inc.,    900 F.

Supp. 2d 332, 335          (S.D.N.Y. 2012), the Honorable Jesse M.         an,



                                         3
     Case 1:17-cv-04969-ALC-HBP Document 36 Filed 09/25/19 Page 4 of 8



United States District Judge, identified five factors that ar

relevant to an assessment of the fairness of an FLSA settleme t:

                 In determining whether [a] proposed [FLSA] set          le-
           ment is fair and reasonable, a court should conside
           the totality of circumstances, including but not li           -
           ited to the following factors:   (1) the plaintiff's
           range of possible recovery; (2) the extent to which           the
           settlement will enable the parties to avoid anticip           ted
           burdens and expenses in establishing their respecti           e
           claims and defenses; (3) the seriousness of the lit           ga-
           tion risks faced by the parties; (4) whether the
           tlement agreement is the product of arm's-length
           gaining between experienced counsel; and (5) the              si-
           bility of fraud or collusion.

(internal quotation marks omitted).       Although this settlement

satisfies four of the five criteria, for the reasons set fort

below,   I cannot recommend that the Court approve the settlem

           First, the settlement will entirely avoid the expe

and aggravation of litigation.      Because the action settled p

to the completion of discovery, the parties will be able to

the ongoing expense of exchanging documents and taking depos·

tions.

            Second, the settlement will enable the parties to                id

the risk of litigation.     As noted above, there is a signific

dispute over how many hours plaintiff worked for defendants.

Given this factual dispute, both parties avoid the risk asso

ated with the resolution of this case through further litiga




                                     4
    Case 1:17-cv-04969-ALC-HBP Document 36 Filed 09/25/19 Page 5 of 8



          Third, because I presided over the settlement confe -

ence that immediately preceded plaintiff's acceptance of the

settlement, I know that the settlement is the product of arm' -

length bargaining between experienced counsel.        As noted abo

the final settlement terms were suggested by the undersigned.

          Fourth, there are no factors here that suggest the

existence of fraud.     The fact that I suggested the settlement
                                                                        I

terms conclusively negates the possibility of fraud or collu ~on.

          Plaintiffs agree to a release of defendants limite

wage-and-hour claims (Settlement Agreement~ 2).          I find thi

release permissible because it is narrowly tailored to wage-

hour issues.     See Redwood v. Cassway Contracting Corp., =s~u=-=~     ,
                                                                        1




2017 WL 4764486 at *3    (release of defendants "from any and a

wage and hour and/or notice claims" that could have been

permissible "because it is limited to claims relating to

hour issues"); Yunda v. SAFI-G,     Inc., 15 Civ. 8861                      WL

1608898 at *3 (S.D.N.Y. Apr. 28, 2017)      (Pitman, M.J.)

that is "limited to claims arising under the FLSA" permissib

see also Santos v. Yellowstone Props.,      Inc., 15 Civ. 3986 (P

2016 WL 2757427 at *1, *3 (S.D.N.Y. May 10, 2016)

D.J.); Hyun v.    Ippudo USA Holdings, 14 Civ. 8706 (AJN), 2016

1222347 at *3-*4    (S.D.N.Y. Mar. 24, 2016)    (Nathan, D.J.).




                                    5
     Case 1:17-cv-04969-ALC-HBP Document 36 Filed 09/25/19 Page 6 of 8



                However,     I cannot recommend that the Court approve                                he

settlement because the sum allocated to attorneys'                      fees i n t

Settlement Agreement is excessive and inconsistent with the                                           rms

of the settlement set forth in the Faillace Letter.                           Accordi

the Settlement Agreement, defendants are to pay $22,777.79 t

plaintiff and $17,222.21 to plaintiff's counsel                     (Settlement

Agreement~ 1) . 1          An award of $17,222.21 to plaintiff's couns 1,

more than 43% of the total settlement,                   is excessive.         See Sa                 os

v. EL Tepeyac Butcher Shop Inc., 15 Civ. 814                   (RA),    2015 WL

9 0 7 7172 at * 3     ( S . D. N . Y . Dec . 15, 2015)   (Abrams,   D. J. )    ( " [ C] o

in this District have declined to award more than one third                                       f
                                                                                              i
                                                                                              I

the net settlement amount as attorney's fees except in extra jrdi-

nary circumstances."), citing Zhan                  v. Lin Kumo Ja anese Res

Inc.,       13 Civ.   6667   (PAE), 2015 WL 5122530 at *4           (S.D.N.Y. Au I.
                                                                                             I

31, 2015)       (Engelmayer,      D.J.)   and Thornhill v. CVS Pharm.                In           .'
                                                                                              I
                                                                                            ,I

13 Civ. 507       (JMF),     2014 WL 1100135 at *3         (S.D.N.Y. Mar. 20,                     014)

(Furman,       D.J.).    Furthermore, the Faillace Letter states tha

plaintiff's counsel will receive $13,333.32 for attorneys'                             f es

and costs       (Faillace Letter at 2).           Without knowing whether t                       e



        1
      It appears that there is a drafting error in paragraph                                 1 (b)
of the Settlement Agreement.   Paragraph l(b) allocates thee                                      tire
installment payment of $5,833.33 to attorneys' fees.   I susp                                     ct
the parties intended that $3,888.89 of this installment woul                                       go
to plaintiff and that only the remainder -- $1,944.44 -- wou                                      d be
allocated to attorneys' fees.

                                              6
    Case 1:17-cv-04969-ALC-HBP Document 36 Filed 09/25/19 Page 7 of 8



parties intend that plaintiff receive $22,777.79 or $26,666.6, I

cannot evaluate the reasonableness of plaintiff's net settle            nt

as a percentage of his total alleged damages or his claimed

unpaid wages.

             Accordingly, for all the foregoing reasons, I resp         t-

fully recommend that the Court reject the parties' Settlemen

Agreement with leave to resubmit within 14 days.


OBJECTIONS


             Pursuant to 28 U.S.C.   §   636(b) (1) (C) and Rule 72(b) of

the Federal Rules of Civil Procedure, the parties shall have

fourteen (14) days from receipt of this Report to file writt

objections.     See also Fed.R.Civ.P. 6(a).      Such objections (a

responses thereto)    shall be filed with the Clerk of the Cour,

with courtesy copies delivered to the Chambers of the Honora

Andrew L. Carter, Jr., United States District Judge,         40 Fole

Square, Room 435, New York, New York 10007 and to the Chambe s of

the undersigned, 500 Pearl Street, Room 1670, New York, New             ork

10007.   Any requests for an extension of time for filing obj c-

tions must be directed to Judge Carter.         FAILURE TO OBJECT W THIN

FOURTEEN (14)    DAYS WILL RESULT IN A WAIVER OF OBJECTIONS AND WILL

PRECLUDE APPELLATE REVIEW.     Thomas v. Arn,      474 U.S. 140, 155

 (1985); United States v. Male Juvenile, 121 F.3d 34, 38         (2d    ir.

                                     7
    Case 1:17-cv-04969-ALC-HBP Document 36 Filed 09/25/19 Page 8 of 8




1997); IUE AFL-CIO Pension Fund v. Herrmann,        9 F.3d 1049, 105

(2d Cir. 1993); Frank v. Johnson,        968 F.2d 298, 300 (2d Cir.

1992); Wesolek v. Canadair Ltd., 838 F.2d 55, 57-59 (2d Cir.

1988); McCarthy v. Manson, 714 F.2d 234, 237-38        (2d Cir. 198

( ~ curiam).


Dated:   New York, New York
         September 25, 2019

                                          Respectfully submitted,



                                           /
                                          HENRY PITMAN
                                          United States Magistrate      udge

Copies transmitted to:

All Counsel




                                     8
